             Case 1:19-cv-03685-TSC Document 7-1 Filed 12/12/19 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                                            x
UNITED STATES POSTAL SERVICE,

                                     Plaintiff;
                                                                    Case No.: 19-3685
              - v. -

NATIONAL ASSOCIATION OF LETTER
CARRIERS, AFL-CIO,

                                     Defendant.
                                                            x

             DECLARATION OF NON-RESIDENT/NON-MEMBER ATTORNEY

                  Pursuant to Rule 83.2(d) of the United States District Court for the District of

Columbia, I declare the following:

                  1.     My name is Judd E. Cohen.

                  2.     My office address is 900 Third Avenue, Suite 2100, New York, New York

10022 and my phone number is 212-356-0227.

                  3.     I am a member of the following bars:

                        (a)      Minnesota State Bar;
                        (b)      Oregon State Bar.

                  4.     I certify that I have not been disciplined by any bar.

                  5.     I have never been admitted pro hac vice in this Court.

                  6.     I do not engage in the practice oflaw from an office located in the District

of Columbia/I am not a member of the District of Columbia Bar, nor do I have an application for

membership pending.




                                                    1

01152943.1
          Case 1:19-cv-03685-TSC Document 7-1 Filed 12/12/19 Page 2 of 2




               I declare under penalty of perjury that to the best of my knowledge the foregoing

is true and correct.
                                                            #
Dated: New York, New York                                       P
       December 12, 2019

                                                    Jed E. Cohen
                                                    COHEN, WEISS and SIMON LLP
                                                    900 Third Avenue, Suite 2100
                                                    New York, NY 10022
                                                    212-356-0227
                                                    jcohen@cwsny.com

                                                    Counselfor Defendant National Association
                                                    ofLetter Carriers, AFL-CIO




                                                2
